Restriction Requirement

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Group II in the reply filed on 2/12/2021 is acknowledged.  In the examiner’s Restriction Requirement dated 1/21/2021, the examiner mistakenly equated the terms “pulse width” and “waveform”.  In applicant’s arguments dated 2/12/2021, applicant pointed out the examiner mistakenly equated the terms “pulse width” and “waveform”, and this argument is persuasive.  The Restriction Requirement dated 1/21/2021 is hereby withdrawn and a correct Restriction Requirement is hereby issued.   
In applicant’s arguments dated 2/12/2021, applicant argues that since the Examiner previously examined both the apparatus and method inventions, “it cannot be a serious burden for the continued examination of all the claims, including the common technical feature.”  This argument is not persuasive.  Apparatus and method inventions are examined differently, and it is possible that there is prior art that is applicable to one invention without being applicable to the other.  Furthermore, the differences in how apparatuses and methods are examined would require different search techniques to be applied to the method and apparatus inventions.  The examiner’s past experience with applicant’s application only strengthens the examiner’s opinion that it would be a serious burden to simultaneously examine both the apparatus and the method inventions.  
In applicant’s arguments dated 2/12/2021, applicant argues that “the search required for the Group 1 claims would extend into or be generally coextensive with the search required for the Group II…and vice versa.  Hence, it is clear that there would be no undue burden”.  This line of argument is not persuasive.  Apparatus and method inventions are examined differently, and it is possible that there is prior art that is applicable to one invention without being applicable to the other.  Furthermore, the differences in how apparatuses and methods are examined would require different search techniques to be applied to the method and apparatus inventions.  The examiner’s past experience with applicant’s application only strengthens the examiner’s opinion that it would be a serious burden to simultaneously examine both the apparatus and the method inventions.  
In applicant’s arguments dated 2/12/2021, applicant points out that “the International Searching Authority did not raise a unity of invention concern about the claims in the counterpart international application”.  This argument is not persuasive because applicant’s application is for a U.S. patent, and the determination of whether to present a restriction requirement in a U.S. application is made by a USPTO examiner, not the International Searching Authority.
As discussed, in applicant’s arguments dated 2/12/2021, applicant pointed out the examiner mistakenly equated the terms “pulse width” and “waveform”, and this argument is persuasive.  A new restriction requirement is hereby presented to correct that mistake.  

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claims 1-9, drawn to an adhesive removing apparatus.
Group 2, claims 10-16, drawn to an adhesive removing method.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1 and 2 lack unity of invention because even though the inventions of these groups require the technical feature of controlling a wavelength, a waveform, and an energy density of a laser beam so as remove an adhesive through emission of the laser beam, wherein the wavelength is varied according to the bonding structure of an adhesive material that forms the adhesive, irradiating the laser beam to an adhesive layer formed between a mask and the pellicle, and obtaining an image of the region to which the laser is irradiated, this technical feature is not a special technical feature as it U.S. 2017/0059984 by Kim.  Kim teaches an adhesive removing method of removing an adhesive for adhering a mask and a pellicle, wherein the method comprises controlling a wavelength, a pulse width, a repetition frequency, and an energy density of a laser beam so as to remove the adhesive through emission of the laser beam (Par. 0053 and 0055-0057), irradiating the laser beam to the adhesive layer, and using a monitoring unit to obtain an image of the region to which the beam is irradiated (Par. 0058).  Kim is considered to teach varying the wavelength according to a bonding structure of an adhesive material that forms the adhesive because Kim teaches controlling the wavelength based on the kind of adhesive to be removed by the laser (Par. 0056 and 0072) and because a type of adhesive is characterized by its bonding structure.  Since Kim teaches controlling the pulse width and repetition frequency of the laser beam, Kim is considered to teach controlling the waveform of the laser beam.  Since Kim teaches the method of claim 10, Kim teaches the shared technical feature of Groups 1 and 2.  
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376.  The examiner can normally be reached on 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
May 28, 2021
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714